Citation Nr: 1418372	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-28 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability, to include as secondary to service connected left ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service connected left ankle disability.

3.  Entitlement to service connection for peripheral neuropathy/radiculopathy of the lower extremities. 

4.  Entitlement to service connection for a neck disability, to include as secondary to service connected left ankle disability.

5.  Entitlement to service connection for bilateral knee disability, to include as secondary to service connected left ankle disability.

6.  Entitlement to service connection for cervical radiculopathy.

7.  Entitlement to a higher initial rating for right thumb residuals, currently rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for left ankle sprain residuals, currently rated as 10 percent disabling.

9.  Entitlement to an initial compensable rating for dermatitis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  Notably, the March 2009 RO decision granted service connection for left ankle sprain residuals, right thumb sprain residuals, and dermatitis.  The RO assigned an initial rating of 10 percent for the left ankle and right thumb.  It assigned a noncompensable rating for dermatitis.  The Veteran appealed the assigned initial ratings in addition to the denials of service connection.

In December 2012, the Board issued a decision denying service connection and higher initial ratings and remanded the issue of right eye vision loss.  The Veteran appealed the portion of the December 2012 Board decision denying the claims to the United States Court of Veterans Appeals (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Remand (Joint Motion) to vacate the December 2012 Board denial and remand the case to the Board for compliance with the instructions.  The Court granted the Joint Motion in June 2013.   

Review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders (efolders) does not include any pertinent evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records after September 2010 from the San Juan VA Medical Center (San Juan VAMC) are needed.  If the updated VAMC records suggest that the Veteran has experienced increased disability in his left thumb, left ankle, or dermatitis, provide an updated VA examination with consideration to the possibility of aggravation of the claimed secondary disabilities on appeal.  If the updated VA treatment records in any way suggest a nexus to service for any of the service connection claims, afford the Veteran an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate all San Juan VAMC treatment records for the Veteran beginning in September 2010.   

2.  Review the updated VA treatment records to determine if they are indicative of any increased disability in his left thumb, left ankle, or dermatitis or of a nexus to service for any of the service connection claims.  If so, schedule the Veteran for appropriate VA examinations.  

For any scheduled VA left ankle examination, ensure that it encompasses the claimed secondary service connected disabilities.  The medical opinions must explicitly address whether the service connected left ankle disability either (1) caused or (2) aggravated the claimed secondary service connected disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The medical opinion must explicitly address both the cause and aggravation components of secondary service connection.  

3.  Following the completion of the requested action and any additional development deemed necessary, the RO should then re-adjudicate the Veteran's claims.  If the benefits on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



